Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 02/22/2021 has been entered and made of record.
The telephone interview initiated by the Examiner with the Representative Herman W. Paris (Reg. No. 54,359) on 04/09/2021 is followed by authorization for this examiner's amendment. 

The application has been amended as follows: 

Claims 3, 14 and 17-18 are canceled.
Claims 1-2, 4-13 and 15-16 are pending with claims 1, 4, 6 and 16 being amended.


EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The following listing of the claims shall replace all previous versions submitted:


1.  (Currently Amended) A surroundings monitoring system for a work machine, comprising:
	a display device provided in a cabin of the work machine;
	an image capturing unit configured to capture an image of surroundings of the work machine; and
	a processor configured to generate a surrounding image of the work machine based on the captured image of the image capturing unit and to cause a monitoring image to be displayed on the display device, the monitoring image including an image of a work machine [[image]] schematically representing the work machine and the surrounding image, the surrounding image being placed along a periphery of the image of the work machine [[image]] in accordance with a relative positional relationship between the work machine and an imaging range of the image capturing unit,
	wherein the processor is configured to generate a magnified monitoring image by magnifying a partial area of the surrounding image in the monitoring image, the partial area including an image of a predetermined target object included in the surrounding image, [[and]]
	the processor is configured to cause the magnified monitoring image to be displayed on the display device, and
	the image of the work machine includes an image of an upper turning body of the work machine, and the processor is configured to generate the magnified monitoring image by magnifying the partial area of the surrounding image such that the magnified monitoring image includes the image of the target object and at least part of the image of the upper turning body included in the image of the work machine.


	2.  (Previously Presented) The surroundings monitoring system as claimed in claim 1, wherein
	the processor is configured to detect the target object within a predetermined area around the work machine, and



	3.  (Canceled)


	4.  (Currently Amended) The surroundings monitoring system as claimed in claim [[3]] 1, wherein the processor is configured to cause the magnified monitoring image to be displayed on the display device, the magnified monitoring image magnifying the image of the work machine [[image]] in accordance with the partial area.


	5.  (Previously Presented) The surroundings monitoring system as claimed in claim 1, wherein the processor is configured to cause the magnified monitoring image to be displayed on the display device, the magnified monitoring image magnifying the partial area centered on a position of the target object included in the surrounding image.


	6.  (Currently Amended) The surroundings monitoring system as claimed in claim 1, wherein the processor is configured to cause the magnified monitoring image to be displayed on the display device, the magnified monitoring image magnifying the partial area centered on a position closer to a position of a substantial centroid of a figure defined by positions of a plurality of target objects included in the surrounding image than to the image of the work machine [[image]] and including the plurality of target objects.


	7.  (Previously Presented) The surroundings monitoring system as claimed in claim 1, wherein the processor is configured to cause the magnified monitoring image to be displayed on the display device, the magnified monitoring image magnifying the partial area centered on a 


	8.  (Original) The surroundings monitoring system as claimed in claim 1, wherein the processor is configured to change a magnification ratio of the magnified monitoring image in accordance with a distance between the work machine and the target object.


	9.  (Original) The surroundings monitoring system as claimed in claim 1, wherein a function of the processor to cause the magnified monitoring image to be displayed on the display device is configured to be switched between an enabled state and a disabled state.


	10.  (Original) The surroundings monitoring system as claimed in claim 1, wherein the processor is configured to cause the monitoring image including the surrounding image as viewed from a predetermined viewpoint to be displayed on the display device, and to cause an image corresponding to the partial area as viewed from the predetermined viewpoint, an image corresponding to the partial area as viewed from a viewpoint different from the predetermined viewpoint, or the captured image of the image capturing unit corresponding to the partial area to be displayed on the display device as the magnified monitoring image.


	11.  (Original) The surroundings monitoring system as claimed in claim 1, wherein the processor is configured to cause the monitoring image including, as the surrounding image, an overhead view image as viewed from a viewpoint above the work machine to be displayed on the display device, and to cause the magnified monitoring image to be displayed on the display device by moving a center of the monitoring image in at least one of a vertical direction and a lateral direction of a display area of the display device and magnifying the monitoring image.





	13.  (Original) The surroundings monitoring system as claimed in claim 1, wherein the processor is configured to switch the monitoring image to the magnified monitoring image in a first mode or a second mode, the first mode being higher in sequentiality than the second mode.


	14.  (Canceled)


	15.  (Previously Presented) The surroundings monitoring system as claimed in claim 1, wherein the processor is configured to cause the magnified monitoring image to be displayed on the display device in response to detection of the target object within a predetermined area around the work machine.


	16.  (Currently Amended) The surroundings monitoring system as claimed in claim 1, wherein the partial area is centered on a position closer to the target object than to the image of the work machine [[image]].


	17-18.  (Canceled)


REASON FOR ALLOWANCE




The claimed invention is a surroundings monitoring system for a work machine, comprising the distinct limitations (emphasis added):  “a display device provided in a cabin of the work machine; an image capturing unit configured to capture an image of surroundings of the work machine; and a processor configured to generate a surrounding image of the work machine based on the captured image of the image capturing unit and to cause a monitoring image to be displayed on the display device, the monitoring image including an image of a work machine schematically representing the work machine and the surrounding image, the surrounding image being placed along a periphery of the image of the work machine in accordance with a relative positional relationship between the work machine and an imaging range of the image capturing unit, wherein the processor is configured to generate a magnified monitoring image by magnifying a partial area of the surrounding image in the monitoring image, the partial area including an image of a predetermined target object included in the surrounding image, the processor is configured to cause the magnified monitoring image to be displayed on the display device, and the image of the work machine includes an image of an upper turning body of the work machine, and the processor is configured to generate the magnified monitoring image by magnifying the partial area of the surrounding image such that the magnified monitoring image includes the image of the target object and at least part of the image of the upper turning body included in the image of the work machine.”.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 4-13 and 15-16 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488